Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/677,144 filed 11/07/19.  Claims 1-18 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means for securing [cl. 4] comprised of straps or chains [cl. 5]  and the remote control transmitter and receiver [cl. 18] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the platform” (both occurrences)  lacks antecedent basis.  The eleventh has been introduced as  “a hunting platform assembly”. Consistent language must be used throughout the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2007/0095611 Oertwig.
Oertwig provides a hunting platform assembly 22/27 comprised of a first platform for standing 23 and a second platform for sitting 21 located above the first platform 23.  A hoist assembly 31 is positioned above the platform assembly 22.  A cable 29 is secured to the hoist assembly including a hoist platform 31 and winch or roller 25.  The hoist assembly is capable of lifting a person from the ground to the platform assembly 22.
With respect to claims 4-5, paragraph [0035] recites that the support 27 may be secured to a tree with a straps or chains. 
With respect to claim 8, paragraph [0021] provides for a battery and paragraph [0022] provides that power may be provide by a rechargeable battery or alternate power sources
With respect to claim 11, stabilizers 3 are considered to meet the limitation of “mounting brackets”.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,912,293 to Miller.
In Fig.8 miller provides a hoist assembly for mounting above a hunting platform assembly as discussed at column 7, lines 24-49.  The hoist assembly including a cable 110, a roller 104 and a tree mount 102.  The hoist assembly is considered configured for lifting a person.
The hunting platform assembly compromised of a  first platform 14 for standing and a second platform 18 for sitting located above the first platform.   Mounting means 40 such as straps 42 are provided to mount the hunting platform assembly to a tree trunk.

Claims 1, 2, 4-7, 12, 13, 15  and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0272709 to Nessner et al.
Nessner provides a hoist assembly 10 positioned above a hunting platform assembly shown in figure 6 with a lower standing platform and upper siting platform.
Member 16 is considered a hoist platform with brackets 30/31 which may slide on strap 34 which functions as a rail [cls. 12, 13, 15, 16]  as well a means for securing [cls. 4-5]. Pulley 40 provides a roller for rope or cable 66 which may be connected to a powered winch to raise a load. [0024].

Claims 1, 6, 7, 11 and 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2014/0264213 to Nipper.
Nipper provides a hoist assembly 1 positioned above a hunting platform assembly (unlabeled but clearly shown in Fig. 10).
The hoist assembly including a cable mounted to one of two pulleys considered “rollers”.  
Supports 2/3 and base plate 13 is considered to meet the limitation of a hoist platform [cl. 6].
Plates 17 are considered to meet the limitation of mounting brackets for securing to a tree [cl. 11].
The pivot axis upon which the main section of boom 19 rotates and or the telescoping section 18 each meet the limitation of a means for moving [cl. 12].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0095611 Oertwig in view of Re. 36,276 to Smith.
Oertwig provides each of the elements of the claim as noted above except that the seating platform is configured to pivot to make room for standing.
	Smith teaches seat platform 40 may be pivoted when not is use which inherently provides for more room on standing platform 20.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the seat 21 of Oertwig could have pivoted as taught by Smith to get it out of the way when not in use.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to move the seat out of the way.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0095611 Oertwig in view of U.S. 2019/0336828 to Hines et al.
Oertwig provides each of the elements of the claims as noted above except for specifying that the battery is contained within an enclosure and remote control transmitter/receiver.
With respect to the limitation of providing the battery in an enclosure [cl. 9], Hines teaches it was known to provide a battery housing 50  which inherently provides an enclosure for the battery. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide an enclosure 50 for the battery of Oertwig so as to protect it from exposure to the elements.
With respect to claim 18,  Hines further provides a control panel 49 that which allows for wireless communication with a remote controlling device [0166].
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to provide Oertwig with a remote control system as taught by Hines at 49 to allow for remote wireless control of the hoist motor.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0095611 Oertwig in view of U.S. 2019/0336828 to Hines et al. as noted above, further in view of  U.S. 2019/0104728 to Howell Jr.
Oertwig provides each of the elements of the claims as noted above except for specifying that is connected to a solar charger.
Howell Jr. teaches that at the time of the effective filing date of the invention it was known to use a solar charger 142 to charge a rechargeable battery of a tree stand system.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the rechargeable battery of Oertwig could have been charger by a solar charger as taught by Howell Jr at 142.  It would have been an obvious means of charging the battery and Oertwig teaches the use of alternate power sources.  Solar power provides a renewable power supply which eliminates the need for changing batteries.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to move the seat out of the way.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over U.S. With respect to claim 11, locking sleeves 14/14 are considered mounting brackets.  
Studs 20-24 form a base assembly and the teeth 2 and strap 6 form a means for moving [cl.12].
With respect to claim 17, the teeth 2 and cable are capable of being adjusted so as to adjust the angle of the 

Claims 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2009/0321186 to Louchart teaches a seat platform 82 pivoted above a standing platform 12.
U.S. 2011/0260127 to Surgeon provides a tree mounted hoist assembly including a plate 1 with serrated teeth 2, platform 3, a cable 11, a roller 12, a battery operated motor 9 , the battery may be placed on the platform 3 [0011].  The motor may be operated with a switch or by remote operation which is well known [0012].
U.S. 2021/0029986 to Bouchard provides a hoist above a platform but does not qualify as prior art.
U.S. Patent 6,241,045 to Reeve et al. teaches a pole mounted hoist assembly for lifting a person 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636